Citation Nr: 0103103	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  96-39 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of healed fractures of the fourth and fifth 
metatarsals of the left foot, with hammertoe of the fourth 
toe and plantar wart on the fifth metatarsal.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse 


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran served on active duty  from December 1964 to June 
1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA), Waco, Texas, Regional Office (RO), that denied 
an evaluation in excess of 20 percent for residuals of 
fractures of the fourth and fifth metatarsal, with hammertoe 
of the fourth toe and plantar wart on the fifth metatarsal.  
In May 1997 the Board remanded the case to the RO for further 
development.  All actions requested in the Board's remand 
have been accomplished, to the extent possible, and the Board 
will proceed to address the issue herein below.  See Stegall 
v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The probative evidence shows that the residuals of healed 
fractures of the fourth and fifth metatarsals of the left 
foot, with hammertoe of the fourth toe and plantar wart on 
the fifth metatarsal, most closely approximate severe foot 
disability.


CONCLUSION OF LAW

The criteria for entitlement to a 30 percent rating for 
residuals of healed fractures of the fourth and fifth 
metatarsals, with hammertoe of the fourth toe and plantar 
wart on the fifth metatarsal have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.3, 4.7,  4.71a, Diagnostic 
Code 5284 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In a rating decision dated in November 1965, the RO granted 
service connection for a tender and painful callus on the 
head of the fifth metatarsal of the left foot, and assigned a 
10 percent evaluation, effective June 5, 1965.  The RO also 
granted service connection for residuals of healed fractures 
of the fourth and fifth metatarsals of the left foot and for 
a hammertoe of the fourth toe of the left foot, and assigned 
a zero percent evaluation to each.

Thereafter, in a rating decision dated in April 1968, the 
veteran's service-connected disabilities were combined into 
one disability, characterized as residuals of healed 
fractures of the fourth and fifth metatarsals of the left 
foot, with hammertoe of the fourth toe of the left foot, and 
healed callus on the head of the fifth metatarsal of the left 
foot, and a zero percent evaluation was assigned.  

Subsequently, in a rating decision dated in November 1968, 
the veteran's service-connected disability was 
recharacterized as residuals of healed fractures of the 
fourth and fifth metatarsals of the left foot, with hammertoe 
of the fourth toe of the left foot, and plantar wart on the 
fifth metatarsal of the left foot, and a 10 percent 
evaluation was assigned.  

The veteran filed a claim for an increased rating in March 
1995.  The veteran included a February 1995 medical 
evaluation report from, T. Eckert, D.P.M., his treating 
podiatrist.  The examiner noted a history of the veteran's 
left foot problems.  Physical examination showed that the 
fourth and fifth digits were dorsiflexed and the fourth and 
fifth metatarsal heads were dorsiflexed.  When walking the 
veteran displayed a shifting and imbalance of his weight to 
the medial side of his left foot.  There was tenderness to 
palpation of the fourth and fifth metatarsophalangeal (MTP) 
joints.  The examiner noted that x-rays revealed a varus 
deformity with elevatus of the fourth and fifth metatarsals.  
The fourth and fifth digits were deviated dorsally and 
laterally.  The fifth metatarsal showed a mid-shaft bow from 
a previous osteotomy.  The examiner stated that because the 
veteran experienced increased pain and imbalance while 
walking and difficulty wearing shoes due to the elevation of 
the fourth and fifth toes.  He recommended that the veteran's 
disability be increased to 30 percent since conditions such 
as the veteran's deteriorate with age.  

In an August 1995 rating decision the RO awarded an increased 
rating to 20 percent for the veteran's left foot disability.  
The notification letter incorrectly refers to the service-
connected disability as a back condition.  

With his September 1995 notice of disagreement, the veteran 
submitted a copy of an April 1994 Social Security 
Administration (SSA) decision and various medical records 
used in support of that claim.  He also submitted treatment 
records dated through 1995.  None of these medical records 
shows examination, evaluation, or treatment of the left foot.  
The SSA decision does not refer to the left foot.  It shows 
the veteran was awarded disability benefits based on severe 
degenerative conditions of the wrists, right shoulder and 
right knee.   

Based on the additional evidence the RO confirmed and 
continued the 20 percent evaluation for the veteran's 
service-connected left foot disability.

In April 1996 the veteran submitted another medical evaluation 
report from, Dr. Eckert, which is dated in April 1996.  Dr. 
Eckert noted the same history of left foot problems and the 
same physical examination findings, adding that the veteran 
had a recurrent ridge tyloma with a nucleus beneath the fifth 
left metatarsal head, which required palliative reduction.  
The Dr. Eckert also noted that there was a cyst on the lateral 
aspect of the left hallux, which bothered the veteran 
occasionally, commented that the veteran's condition had not 
improved since the February 1995 examination, and indicated 
the veteran would require periodic reduction of the tyloma.  


At his personal hearing, the veteran testified that he had 
pain and swelling when he was on his feet for an extended 
period.  Transcript, pp. 2-3 (Sept. 1996).  He also testified 
that he had a recurrent cyst that requires surgical removal 
periodically.  Transcript., pp. 2, 4.  

The veteran submitted a September 1996 medical evaluation 
report from, D. Phelps, D.P.M.  Physical examination showed 
that the veteran had very severely contracted fourth and fifth 
toes with a callus underneath the fifth metatarsal head.  The 
veteran reported that this caused pain and swelling during the 
day.  X-ray examination showed an old fracture, osteotomy, and 
an old shortening osteotomy of the fourth and fifth 
metatarsals.  This also showed that the fourth and fifth toes 
were contracted and the fourth and fifth metatarsals were 
shorter when compared to the right foot.  The examiner stated 
that the shortened fourth and fifth metatarsals included 
angulation problems.  The examiner stated that they appeared 
to be plantar deviated and clinically the fourth and fifth 
toes were severely contracted.  The assessment was a history 
of a left foot injury and surgery with shortened malpositioned 
fourth and fifth metatarsals with severely contracted toes and 
with pain.  

The veteran submitted an October 1996 medical evaluation 
report from, E. O'Connor, D.P.M., who noted the history of the 
veteran's left foot problems.  The veteran reported severe 
pain localized to the fourth and fifth metatarsal heads over 
the area of the left hallux, plantar laterally.  The veteran 
stated that the pain increased with activities such as walking 
and standing.  The veteran also stated that the pain caused 
him to shift his weight to the inside portion of his left 
foot.  Physical examination showed that there was contracture 
of the fourth and fifth toes.  There was significant pain to 
palpation under the fourth and fifth metatarsal heads as well 
as in the fourth intermetatarsal space.  There was also a 
palpable mass involving the lateral plantar aspect of the left 
hallux that was painful to palpation.  Palpation of the fifth 
metatarsal shaft and head showed a palpable bowing in the 
shaft and the fifth metatarsal head was in a slight plantar 
flex position as compared to the remaining metatarsal heads.  
The examiner noted that during the stance and gait cycle the 
veteran's left extremity was in a more abducted position upon 
gait.  The veteran's gait was antalgic and he shifted his 
weight to the right lower extremity when walking.  X-ray 
examination showed an old osteotomy of the fifth metatarsal 
that appeared to place the distal shaft and head in a more 
plantar flexed position.  The fourth and fifth metatarsals 
were shorter when compared to the remaining metatarsals.  The 
assessment was pain under the fourth and fifth metatarsal 
heads with malpositioned metatarsals possibly from the prior 
surgery, pain in the fourth intermetatarsal space with 
neuralgia-type symptoms, a painful left hallux with a soft 
tissue mass at the lateral plantar aspect, and compensation of 
weightbearing with some pain on the left foot causing the 
veteran to shift more weight on his right extremity.  

The veteran underwent a VA examination in October 1996.  The 
examiner noted the history of the in-service injury as well as 
the post-service treatment and symptoms.  The veteran related 
a history of progressive foot pain with prolonged standing.  
He stated that he had had difficulty standing and being very 
physical due to pain in the lateral side of the foot and in 
the metatarsal phalangeal area.  The examiner noted that the 
veteran had not been fitted with any specific orthopedic 
shoes.  Examination revealed that the veteran had an obvious 
deformity of the lateral side of the left foot.  The veteran 
walked with a limp and tended to avoid coming up on the toe on 
this side.  Examination also revealed hammering of the fourth 
toe and the examiner noted that this toe could be brought down 
into the space at the end of metatarsal head but it could not 
be completely straightened out.  There was a small callus 
under the plantar surface of that toe but it was soft and not 
particularly tender.  He had hammering of the little toe that 
was fixed and could not be straightened out although the MTP 
joint moved and the toe could be brought down over the 
metatarsal head and manipulation of this was quite painful.  
There was a one centimeter, moderately raised what appeared to 
be a callus on the plantar surface of this toe; the examiner 
stated that it did not have small blood vessels and wart like 
features that were seen with plantar warts.  The examiner 
indicated that it could be a scar from a plantar wart.  There 
was tenderness on palpation of the shafts of both the fourth 
and fifth metatarsals.  X-ray examination disclosed a well-
healed fracture of the distal shaft of the fifth metatarsal 
which was angulated laterally, but the foot was otherwise 
normal.  The impression was status post fractures of the 
fourth and fifth metatarsals requiring corrective surgery with 
residual hammering of the fourth and fifth toes, callus 
formation on the plantar surfaces of the fourth and fifth 
metatarsal heads, and a callus which was not particularly 
tender on the lateral surface of the proximal interphalangeal 
joint or on the interphalangeal joint of the big toe, and 
there was no significant deformity.  The examiner commented 
that the veteran may have had a plantar wart at one time on 
the plantar surface of the fifth metatarsal head but at the 
time of the examination, it looked more like a scar and a 
callus.  The examiner opined that the veteran's left foot 
problem appeared static, but it would become increasingly 
painful with increased activity and he would have problems 
with standing and walking for long periods.  

The Board remanded the case to the RO in May 1997.  The Board 
requested the RO to obtain records and to provide the veteran 
another VA examination.  

The veteran underwent a VA examination in August 1997.  The 
examiner noted a history of the in-service injury as well as 
the post-service treatment and symptoms.  The veteran 
complained of pain in his feet with standing.  The veteran 
denied a loss of sensation in his feet.  Physical examination 
showed a callus on the inside of the large toe of the left 
foot.  He also had a callus at the head of the fifth 
metatarsal, which the examiner noted could be felt on 
palpation of the metatarsal of the fifth toe.  The fourth and 
fifth toes were in the hammer position.  The fifth toe was 
fixed in extension.  The veteran had passive flexion of the 
fifth toe.  He could not flex or extend the fourth toe, but he 
had passive extension and flexion of the fifth toe.  There was 
no ganglion of the large toe, but there was a callus.  There 
was no redness or swelling of the left ankle.  Range of motion 
testing showed five degrees of flexion and fifty degrees of 
extension.  There was no loss of sensation of the nerves of 
the foot or toes.  The impression was fracture of the fourth 
and fifth metatarsals of the left foot, callus formation of 
the large toe and of the head of the fifth metatarsal, callus 
formation of the fifth metatarsal with angulation, and 
hammertoes of the fourth and fifth toes.  The examiner stated 
that there was no plantar wart and no ganglion cyst of the 
large toe.  The examiner amended the report to reflect that 
there was no left ankle disability found on examination.  

In October 1997 the RO received a copy of the April 1994 SSA 
decision and various medical records used in support of that 
claim.  These medical treatment records and examination 
reports are dated from 1984 through 1992.  The majority of 
these medical records do not reflect the status of the 
veteran's left foot, and the SSA decision does not refer to 
the left foot.  It shows the veteran was awarded disability 
benefits based on severe degenerative conditions of the 
wrists, right shoulder and right knee.  The only reference to 
the left foot is in examination records dated in 1989.  In May 
1989 the veteran was seen for a two-week history of left ankle 
pain.  He could not recall a specific ankle injury but stated 
that he had similar ankle problems three-to-four years 
earlier.  He had an injection in the ankle and this provided 
relief.  X-ray examination showed degenerative changes in the 
left ankle.  The examiner injected the ankle with medication.  
On follow-up examination in June 1989, the veteran stated that 
the injection provided complete relief of his distal tibial 
and fibular pain.  At that time, the veteran stated that he 
still had occasional pain over the dorsal aspect of the foot 
and ankle with ambulation.  On follow-up examination 
approximately one week later, the veteran complained of 
increased pain and swelling in his foot when he had to work 
long shifts at his job.  The examiner could not find any 
swelling, redness, or warmth in the foot or ankle area.  The 
examiner suggested the veteran seek treatment for his 
arthritis.  

The veteran underwent a VA examination in September 1998.  
The examiner noted the veteran's history of an in-service 
injury as well as the post-service treatment and symptoms.  
The veteran complained of continued pain in his feet, also 
stating that he had difficulty wearing shoes and standing on 
his feet.  He stated that his left ankle was weak and he was 
unable to walk any length or distance without his ankles 
rolling.  Examination of the left foot showed a two 
centimeter callus under the metatarsal of the phalangeal 
joint of the fifth toe.  The examiner noted that the inner 
surface of the large toe was somewhat tender but there was no 
evidence of a ganglion.  The examiner described this as 
approximately five millimeters in size, and stated that it 
felt like bone.  There were hammertoes on the fourth and 
fifth toes of the left foot.  The fifth toe was fixed, but 
the fourth toe could be flexed and extended passively.  The 
veteran had 50 degrees of plantar flexion of the left ankle.  
He had 20 degrees of dorsiflexion, 20 degrees of inversion 
and zero degrees of eversion in the left foot.  X-ray 
examination of the left foot revealed an old healed fracture 
of the fifth metatarsal, but otherwise there was no acute 
disease or significant interval change in the appearance of 
the foot compared with the x-ray examination in October 1996.  
The impression was healed fracture of the fifth metatarsal 
and embossing of the phalanx of the large toe.  Based on the 
history and examination, the examiner opined that the 
disabilities of the veteran's left foot would be moderate.  
The examiner concluded that there was no evidence that the 
veteran would have any increased limitation of function or 
pain or loss of motion from weak movement in his foot.  

Criteria

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4 
(2000).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In determining 
the disability evaluation, the VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1, 4.2 (2000), which 
require the evaluation of the complete medical history of the 
veteran's condition.

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41 (2000).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  All benefit of the doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.

The Schedule provides a 20 percent rating for moderately 
severe foot injuries and a 30 percent rating for severe foot 
injuries.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2000).  

The provisions of 38 C.F.R. § 4.45 and 4.59 (2000) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  Id.

The United States Court of Appeals for Veterans Claims 
(Court) in DeLuca v. Brown, 8 Vet. App. 202 (1995), held that 
where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59.  The Court has held that where a diagnostic code is not 
predicated on a limited range of motion alone, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  
Moreover, the Court has held that consideration of functional 
loss due to pain is not required when the assigned rating is 
the maximum disability rating available for limitation of 
motion.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2000).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

Initial Matter

The Board initially notes that the law has recently changed 
with respect to the duty to assist.  The new law has 
eliminated the requirement that a claim be well grounded 
before the duty to assist can attach.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5107); 38 U.S.C.A. § 5107 (West 1991).  Under the new law, 
the Secretary is required to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C.A. § 5103A(a)).  

In this case, the evidence of record includes all available 
service medical records.  The veteran has undergone several 
VA compensation examinations pertinent to the severity of his 
left foot disorder and these reports are of record.  The 
veteran has also submitted several private medical evaluation 
reports in support of his claim.  The RO obtained all the 
medical evidence associated with the veteran's award of SSA 
benefits.  

Moreover, in its May 1997 remand, the Board requested the RO 
to determine whether there were any outstanding VA medical 
treatment records or any private medical treatment records 
subsequent to April 1996.  In response to an RO letter 
requesting such information, the veteran submitted copies of 
the April 1996, September 1996 and October 1996 medical 
evaluations completed by Drs. Eckert, Phelps, and O'Connor.  
These copies were accompanied by VA Forms 21-4142, which do 
not indicate that the veteran received additional medical 
treatment from Drs. Phelps or O'Connor.  The veteran 
indicated that he had been evaluated by Dr. Eckert on 
September 30, 1996.  This is the same date of the medical 
report that was completed by Dr. Phelps.  By letter dated in 
June 1998, the RO requested the veteran to clarify whether he 
received additional treatment from Dr. Eckert; he did not 
respond.  Finally, the veteran has not identified treatment 
at VA facilities.  Based on the above, the Board finds that 
all relevant evidence necessary to substantiate the veteran's 
claim for increased disability benefits has been requested or 
obtained.  Further remand would only serve to further delay 
resolution of the veteran's claim.  

Analysis

The veteran seeks a rating in excess of 20 percent for his 
service-connected left foot disorder.  He contends that his 
residuals cause severe impairment with prolonged activities 
such as standing or walking and has testified that he has 
pain and swelling when he is on his feet for an extended 
period.

The law provides that the Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5107(b)); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  See also 
38 C.F.R. §§ 4.3, 4.7.  

The evidence in favor of the veteran's claim includes the 
March 1995 and April 1996 medical evaluation reports from Dr. 
Eckert, his treating podiatrist.  Dr. Eckert had an accurate 
history of the veteran's left foot problems and an 
opportunity to evaluate the veteran's disability on two 
occasions.  On both occasions physical examination showed 
that the fourth and fifth digits were dorsiflexed and the 
fourth and fifth metatarsal heads were dorsiflexed.  More 
importantly, when walking the veteran displayed a shifting 
and imbalance of his weight to the medial side of his left 
foot.  Dr. Eckert expressed the opinion that because the 
veteran experienced increased pain and imbalance while 
walking, and difficulty wearing shoes due to the elevation of 
the fourth and fifth toes, his disability rating should be 
increased to 30 percent.  During the April 1996 evaluation 
Dr. Eckert added that the veteran had a recurrent ridge 
tyloma with a nucleus beneath the fifth left metatarsal head, 
which would require periodic palliative reduction of the 
tyloma.  He also commented that the veteran's condition had 
not improved since the February 1995 examination.  

The evidence in favor of the veteran's claim also includes the 
September 1996 medical evaluation by Dr. Phelps, and the 
October 1996 medical evaluation by Dr. O'Connor.  The findings 
reported by these podiatrists are consistent with the findings 
reported by Dr. Eckert.  One of these podiatrists described 
the fourth and fifth toes as very severely contracted fourth 
and fifth toes with a callus underneath the fifth metatarsal 
head.  The other podiatrist described the veteran as having 
severe pain localized to the fourth and fifth metatarsal heads 
over the area of the left hallux.  Both of these doctors also 
indicated that the veteran had significant functional problems 
resulting from severely contracted fourth and fifth toes with 
pain.  In fact, one noted that the veteran's gait was antalgic 
because he shifted his weight to the right lower extremity 
when walking.  These medical findings support a finding that 
the residuals of the veteran's left foot more closely 
approximate severe disability.  38 C.F.R. § 4.7.

The Board has also considered the October 1996, August 1997 
and September 1998 VA examination reports.  Although 
examination in October 1996 revealed an obvious deformity of 
the lateral side of the left foot and included note that the 
veteran walked with a limp, the examiner opined that the 
veteran's left foot problem appeared static.  That examiner 
commented that the veteran's left foot would become 
increasingly painful with increased activity, and did 
acknowledge that the veteran would have problems with standing 
and walking for long periods.  During the August 1997 VA 
examination, the veteran displayed a good range of left foot 
and ankle motion, with five degrees of flexion and fifty 
degrees of extension.  There was no redness or swelling of the 
left ankle, no loss of sensation of the nerves of the foot or 
toes and no plantar wart.  During the September 1998 VA 
examination there was a two centimeter callus under the 
metatarsal of the phalangeal joint of the fifth toe.  There 
were hammertoes on the fourth and fifth toes of the left foot.  
The fifth toe was fixed, but the fourth toe could be flexed 
and extended passively.  Examination again showed that the 
veteran had good range of motion of left foot and ankle, with 
50 degrees of plantar flexion and 20 degrees of dorsiflexion 
of the ankle, and 20 degrees of inversion and 0 degrees of 
eversion in the left foot.  These findings are consistent with 
the August 1997 findings.  This examiner opined that the 
disabilities of the veteran's left foot were moderate, noting 
that there was no evidence that the veteran would have any 
increased limitation of function or pain or loss of motion 
from weak movement in his foot.  These medical findings do not 
support a finding that the residuals of the veteran's left 
foot cause severe disability.

Since the medical evidence in this case raises a question as 
to which of two ratings should be assigned and whether the 
left foot disability is best characterized as moderately-
severe or severe, the higher evaluation will be assigned.  
See 38 C.F.R. § 4.7.  The probative evidence shows that the 
residuals of healed fractures of the fourth and fifth 
metatarsals of the left foot, with hammertoe of the fourth 
toe, and plantar wart on the fifth metatarsal, more nearly 
approximate cause severe disability.  In so concluding the 
Board notes that multiple opinions from private, treating 
physicians indicate foot disability that is more than 
moderate in nature.  Insofar as such physicians see the 
veteran on more than a one-time basis, there is reason to 
afford considerable weight to their opinions as to the level 
of impairment resulting from the veteran's ongoing foot 
problems.  The Board thus concludes that the criteria for 
entitlement to a 30 percent rating for residuals of healed 
fractures of the fourth and fifth metatarsals, with hammertoe 
of the fourth toe, and plantar wart on the fifth metatarsal 
have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2000).  This is the maximum schedular 
rating available.

The Board has also considered the propriety of separate 
ratings, for example under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5276 and 5282 (2000), but notes that such would violate 
the rule against pyramiding in effect doubly compensating the 
veteran for similar manifestations of foot disability.  See 
38 C.F.R. § 4.14.  Consideration has also been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4 (2000), whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the Board finds no basis upon which to 
assign a disability evaluation in excess of 30 percent.  

Accordingly, no more than a 30 percent evaluation is 
warranted based on the evidence of record.


ORDER

An evaluation of 30 percent for residuals of healed fractures 
of the fourth and fifth metatarsals of the left foot, with 
hammertoe of the fourth toe and plantar wart on the fifth 
metatarsal of the left foot, is granted, subject to the 
provisions governing the payment of monetary benefits; an 
evaluation in excess of 30 percent is denied.



		
	J. M. Daley
	Acting Member
	Board of Veterans' Appeals

 

